Citation Nr: 1009550	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-18 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right knee disability, including status post anterior 
cruciate ligament reconstruction and medical meniscectomy 
with degenerative joint disease, for the period from June 1, 
2004, to November 28, 2007.

2.  Entitlement to a rating in excess of 20 percent for a 
right knee disability, including status post anterior 
cruciate ligament reconstruction and medical meniscectomy 
with degenerative joint disease, for the period from November 
28, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to 
February 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO continued 
a 20 percent rating for a right knee disability, including 
status post anterior cruciate ligament reconstruction and 
medical meniscectomy with degenerative joint disease.  In 
April 2005, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in May 2006, and the 
Veteran filed a substantive appeal in June 2006. 

The RO continued the denial of the claim for a rating in 
excess of 20 percent for a right knee disability, including 
status post anterior cruciate ligament reconstruction and 
medical meniscectomy with degenerative joint disease in 
December 2007 and November 2008 supplemental SOC's (SSOCs).

For reasons explain below, the Board has characterized the 
appeal as encompassing the two matters set forth on the 
preceding page.  The Board's decision on the claim for a 
rating in excess of 20 percent for a right knee disability, 
including status post anterior cruciate ligament 
reconstruction and medical meniscectomy with degenerative 
joint disease, for the period from June 1, 2004, to November 
28, 2007, is set forth below.  The claim for a rating in 
excess of 20 percent for a right knee disability, including 
status post anterior cruciate ligament reconstruction and 
medical meniscectomy with degenerative joint disease, for the 
period from November 28, 2007 is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the AMC, in Washington, DC.  VA will notify the Veteran 
when further action, on her part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2. For the period from June 1, 2004, to November 28, 2007, 
the Veteran's right knee disability, including status post 
anterior cruciate ligament reconstruction and medical 
meniscectomy with degenerative joint disease, was manifested 
by complaints of pain (with arthritis documented by X-ray) 
and evidence of pain on motion along with further limitation 
of motion due to pain, fatigue, weakness, lack of endurance, 
and incoordination, but flexion was limited to no less than 
118 degrees, normal extension, and no medical evidence of 
instability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
knee disability, including status post anterior cruciate 
ligament reconstruction and medical meniscectomy with 
degenerative joint disease, for the period from June 1, 2004, 
to November 28, 2007, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a February 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The February 2005 letter 
also notified the Veteran that she could send VA information 
that pertained to her claim.  The February 2005 letter-which 
meets Pelegrini's content of notice requirements-also meets 
the VCAA's timing of notice requirement.

A May 2008 post-rating letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the May 2008 letter, and an opportunity for 
the Veteran to respond, the November 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of private records, VA 
medical records and reports of VA examinations in February 
2005 and November 2007.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
June 2009 hearing, along with various statements provided by 
the Veteran and her representative, on her behalf.    

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

Historically, by a rating action issued in April 2005, the RO 
continued a 20 percent rating for a right knee disability, 
including status post anterior cruciate ligament 
reconstruction and medical meniscectomy with degenerative 
joint disease under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009)).

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees. A 20 percent rating requires flexion limited to 30 
degrees.  A maximum 30 percent rating requires flexion 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009)).

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (0 percent) 
rating. A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A maximum 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009)).

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II 
(2009)).

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996). 

Record of VA treatment in December 2004 reflects that the 
Veteran had no instability symptoms following her right knee 
reconstruction surgery.  She did report some hypersensitivity 
around the incision site.

On VA examination in February 2005, the Veteran reported 
constant pain with standing and going up and down stairs.  
She complained of repetitive movement flares of pain which 
caused her pain and stiffness but no swelling.  The Veteran 
had an arthropathy and reconstruction surgery in March 2004.  
She felt very stable and had no episodes of dislocations or 
sublaxations of the patella and used no canes for walking.  
On examination, there was no swelling, deformity or 
discoloration.  She had no interarticular effusion.  She had 
a firm end point on anterior drawer and Lachman's testing.  
There were no instabilities to varus and valgus stress 
testing and a negative McMurray's test.  Her strength was 
5/5.  Range of motion was from 0 to 118 degrees and was 
limited by pain.  She had no pain on full extension.  On 
repetitive movement she was able to flex and extend against 
resistance but did have an increase in pain in the anterior 
portion of the knee and she was very weak in the hamstrings.  
The diagnosis was anterior cruciate ligament reconstruction 
times two with partial medial meniscectomy and chondromalacia 
of the patella.  X-rays revealed degenerative joint disease.  
The examiner opined that the Veteran lost between 20 and 25 
percent of her range of motion, strength, coordination and 
fatigability.  The examiner also believed that her flares of 
pain would cause her a loss of an additional 5 percent of her 
range of motion, strength, coordination and fatigability.

On VA examination in November 2007, the Veteran reported pain 
on a daily basis and had swelling and morning stiffness.  
Crepitation and popping of the knee joint were present.  She 
had chronic loss of range of motion and repetitive movement 
increased the pain.  There was no locking but she had near 
collapse of the knee.  She used a brace intermittently but 
did not use a cane or a crutch.  Her activities of daily 
living were not affected.  On examination there was no 
effusion and erythema.  There was tenderness along the medial 
joint line.  She had 2+ crepitation and 1/2 inch of atrophy in 
the right quadriceps compared to the left.  She had pain on 
repetitive movement without additional motion loss.  Her 
active and passive range of motion was 0 to 120 degrees of 
flexion.  There was no lateral collateral, medial collateral 
or cruciate ligament laxity identified.  McMurray's maneuver 
was negative.  X-rays were consistent with postoperative 
changes as well as degenerative joint disease.  The examiner 
opined that he would not expect flare-ups at this time to 
result in additional motion loss, fatigue or incoordination.

Considering the pertinent evidence in light of the above- 
noted legal authority, the Board finds that the criteria for 
a rating in excess of 20 percent for a right knee disability, 
including status post anterior cruciate ligament 
reconstruction and medical meniscectomy with degenerative 
joint disease, for the period from June 1, 2004, to November 
28, 2007, are not met.

As indicated above, while the Veteran has consistently 
complained of right knee pain, the objective medical evidence 
demonstrates that flexion was limited to no less than 118 
degrees and full extension.  In this regard, the February 
2005 VA examiner noted that the Veteran's passive and active 
flexion was from 0 to 118 degrees with a loss of an 
additional 5 percent of her range of motion, strength, 
coordination and fatigability and no pain on full extension.  

Despite the February 2005 VA examiner's assessment that the 
Veteran lost between 20 and 25 percent of her range of 
motion, strength, coordination and fatigability, there simply 
is no indication that, during the period in question, the 
Veteran's pain was so disabling as to effectively meet the 
criteria for a higher rating-to include during flare-ups and 
with repeated use.  In any event, given the objective 
findings pertaining to actual functional loss on examination, 
the Board finds that the Veteran has been adequately 
compensated for her pain by the 20 percent rating assigned 
her right knee disability.

Even considering pain and other cited DeLuca factors, there 
is no medical evidence that these symptoms have at any time 
from been so disabling actually or effectively result in 
flexion limited to 15 degrees-the requirement for the next 
higher 30 percent rating under Diagnostic Code 5261.  This 
evidence also provides no basis for assignment of separate 
ratings for limited flexion and extension.  See VAOPGCPREC 9- 
2004; 69 Fed. Reg. 59,990 (2004).

There also is no basis for assignment of more than the 20 
percent rating under Diagnostic Code 5257.  The Board notes 
that objective medical findings show no instability in the 
right knee for the period.  Rather, the February 2005 and 
November 2007 VA examiners specifically noted that there were 
no instabilities to varus and valgus stress testing, a 
negative McMurray's test and no evidence of effusion or 
ligament laxity.  When considered as "other" impairment, the 
Veteran's overall symptoms- pain on motion, as described 
above-cannot be characterized as more than moderate, overall.  
As such, there is no basis for assignment of a rating in 
excess of 20 percent for a right knee disability under 
Diagnostic Code 5257.  Further, in light of the medical 
evidence, the record also does not support assignment of a 
separate compensable rating for the right knee on the basis 
of arthritis and instability.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.

Moreover, no other diagnostic code provides a basis for 
assignment of a rating in excess of 20 percent for a right 
knee disability, including status post anterior cruciate 
ligament reconstruction and medical meniscectomy with 
degenerative joint disease, for the period from June 1, 2004, 
to November 28, 2007.  Disabilities of the knee and leg are 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263; 
however, several of these diagnostic codes are simply not 
applicable to the Veteran's service-connected right knee 
disability.  It is neither contended nor shown that the 
Veteran's service-connected right knee condition involves 
ankylosis, dislocated semilunar cartilage, symptomatic 
removal of semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.  As such, a higher rating under 
any of the diagnostic codes rating these conditions is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5259, 5262, 5263.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a rating in excess of 20 
percent for a right knee disability, including status post 
anterior cruciate ligament reconstruction and medical 
meniscectomy with degenerative joint disease, for the period 
from June 1, 2004, to November 28, 2007.

For all the foregoing reasons, there is no basis for staged 
rating for the service-connected right knee disability, 
pursuant to Hart, and the claim for increase for the period 
from June 1, 2004, to November 28, 2007 must be denied.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of any higher rating, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

ORDER

A rating in excess of 20 percent for a right knee disability, 
including status post anterior cruciate ligament 
reconstruction and medical meniscectomy with degenerative 
joint disease, for the period from June 1, 2004, to November 
28, 2007, is denied. 






REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a rating in excess of 20 percent for 
a right knee disability, including status post anterior 
cruciate ligament reconstruction and medical meniscectomy 
with degenerative joint disease, for the period from November 
28, 2007, is warranted.

The Veteran most recently underwent VA examination for 
evaluation of her right knee in November 2007. 

During the June 2009 hearing, the Veteran reported that since 
her November 2007 VA examination, her symptoms had worsened.  
The Veteran stated that she had pain constantly, swelling and 
a lot of grinding and snapping of the knee.  She reported 
that she had instability of her knee and had a tendency to 
hyperextend her knee.  The Veteran's statements reflect a 
worsening of her right knee disability since the most recent 
VA examination.

To ensure that the record reflects the current severity of 
the disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the severity 
of the Veteran's service- connected right knee.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  During the 
June 2009 Board hearing, the Veteran indicated her 
willingness to report to a VA examination, if needed.  

Accordingly, the RO should arrange for the Veteran to undergo 
a VA examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that 
failure to report to any scheduled examination(s), without 
good cause, shall result in denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal, notifying her that she has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal. In adjudicating the claim, 
the RO should consider of whether "staged rating" (assignment 
of different ratings for distinct periods of time, consistent 
with the facts found) pursuant to Hart v. Mansfield, 21 Vet. 
App. 505, 509- 510 (2007), is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
her representative a letter inviting the 
Veteran to provide to the RO to provide 
any additional information and/or 
evidence pertinent to this claim.  The RO 
should explain the type of evidence that 
is the Veteran's ultimate responsibility 
to submit.  

The RO's letter must also clearly explain 
to the Veteran that she has a full one- 
year period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the  Veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2009).  All 
records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3. After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
a VA orthopedic examination of her right 
knee, by an appropriate physician, at a 
VA medical facility.

The entire claims file, to include a copy 
of this REMAND, must be made available to 
the physician designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.

The examiner should conduct range of 
motion testing of the right knee 
(expressed in degrees), noting the exact 
measurements for flexion and extension, 
and specifically identifying any 
excursion of motion accompanied by pain.  
If pain on motion in the knee is 
observed, the examiner should comment on 
the extent of pain, and indicate at which 
point pain begins.  Tests of joint motion 
against varying resistance should be 
performed on the knee.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the Veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

Based on x-ray results, the examiner 
should expressly indicate whether the 
Veteran has arthritis in her right knee.

The examiner should also indicate whether 
there is any lateral instability and/or 
recurrent subluxation in the right knee.  
If instability is present, the examiner 
should, based on the examination results 
and the Veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report. 

4.  If the Veteran fails to report to the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the Veteran by the pertinent facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
increase on appeal.  If the Veteran 
fails, without good cause, to report to 
any scheduled examination (s), in 
adjudicating the claim relevant to the 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence (to include that 
forwarded to the Board following the 
certification of the appeal) and legal 
authority. (to include consideration of 
whether staged rating, pursuant to Hart 
(cited to above), is warranted.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


